Filed by Talecris Biotherapeutics Holdings Corp. pursuant to Rule 425 under the Securities Act of 1933, as amended and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934, as amended Subject Company: Talecris Biotherapeutics Holdings Corp. Commission File Number of Subject Company: 001-34473 The following is a copy of the presentation shown in connection with the webcast held on June 7, 2010. A link to the webcast was posted to Talecris Biotherapeutics Holdings Corp.'s external website on June 7, 2010.
